Title: From George Washington to Elias Boudinot, 30 April 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters Newburg 30 April 1783
                        
                        I have the honor to transmit to your Excellency for the observation of Congress a Copy of a Letter which I
                            have written to Sir Guy Carleton in consequence of their Resolutions of the 15th instant—Also a Copy of Sir Guy’s Reply
                            agreable to which I expect to meet him at Tappan, on the 5th of May.
                        the Proceedings & Result of this Interview so far as shall be necessary I shall have the honor to
                            transmit to Congress on my Return. I have the honor to be Sir Your Excellency’s Most Obedient and humble Servant
                        
                            Go: Washington
                        
                    